JUDGMENT
                                       
                              No. 04-10-00851-CV

                IN THE INTEREST OF M.B.S., and M.L.S., Children
                                       
          From the 166th Judicial District Court, Bexar County, Texas
               Trial Court Nos. 2009-PA-01372 and 2008-CI-01701
                    Honorable Fred Shannon, Judge Presiding
                                       
         BEFORE JUSTICE SPEEDLIN, JUSTICE SIMMONS, AND JUSTICE HILBIG

In accordance with this courts opinion issued this date, this appeal is DISMISSED.  Costs of appeal are taxed against appellant.

SIGNED July 20, 2011.


_3072765-344170__________________________________
Phylis J. Speedlin, Justice